DETAILED ACTION
This office action is responsive to the amendment filed 9/23/2022.  As directed, claims 1 and 12 have been amended, claims 2, 8, and 10 were previously canceled, and no claims have been added.  Thus claims 1, 3-7, 9, and 11-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 11, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 2014/0222121) in view of Williamson et al. (US 2010/0274331) and further in view of Vrzalik et al. (US 6371976).
	Regarding claim 1, Spence teaches:
	a thermal pad for controlling a patient's temperature, [abstract]
the thermal pad comprising: 
a flexible body adapted to be wrapped around a portion of the patient’s anatomy and to be placed in contact with the patient in order to effectuate heat exchange between the patient and the thermal pad, [Fig. 9, 36; 0116; pad 150, pad 172, pressure garment 218, system 600)
the body defining an interior in which fluid circulates, (Fig. 8A, 9, 36; 0087, 0089, 0116; pad 150, pad 172]
the body comprising a fluid inlet and a fluid outlet; fluid exiting via the fluid outlet (as shown fluid exits via the outlet), [Fig. 8A, 9, 36; 0013, 0087, 0089, 0116; pad 150, inlet coupling 152, outlet fluid coupling 154]
the fluid inlet adapted to receive fluid from a thermal control unit (212) adapted to control a temperature of the fluid, ([Fig. 8A, 9, 36; 0015, 0087, 0089, 0116; pad 150, inlet coupling 152, cooling unit 212) positioned outside of the flexible body (as shown, thermal unit 212 is located outside of the wearable wrap).
and the fluid outlet adapted to return the fluid to the thermal control unit; [Fig. 8A, 9, 36; 0015, 0087, 0089, 0116; pad 150, outlet fluid coupling 154, cooling unit 212, conduit 604, conduit 606, conduit 608]
a second … temperature sensor coupled to the body adjacent to the fluid inlet and adapted to detect a second temperature of the fluid entering the thermal pad via the fluid inlet (i.e. the temperature sensor 678 detects temperature of the inlet fluid which enters via the inlet); [Fig. 41; 0123, 0161; temperature sensor 678]
…
and a temperature output for reporting the temperature of the … temperature sensors to the thermal control unit. [0160-0162]
	But Spence does not explicitly teach:
	a first … temperature sensor coupled to the body adjacent to the fluid outlet and adapted to detect a first temperature of the fluid exiting the thermal pad;
Williamson teaches:
A plurality of temperature sensors for sensing the temperature of the fluid within a microclimate management system that is configured to maintain a surface temperature [Fig. 3-4; abstract, 0046, 0050, 0060; sensor 60, controller 64]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Spence and Williamson to place additional temperature sensors on the return line of the fluid to the thermal control unit of Spence and to modify the control unit of Spence to be able to receive data from a plurality of temperature sensors in order to provide more accurate heat flux measurement to control the heating or cooling of the fluid in the thermal control unit as a combination of prior art elements according to known methods to yield predictable results because both apparatus are thermal control systems that function by running fluid through a pad that contacts a patient. The more accurate heat flux measurement can be used to control the heating or cooling of the fluid in the thermal control unit by measuring the amount of heat gained or lost so that a constant heating or cooling of the fluid in the reservoir can be done and the more accurate heat flux measurement can be used as part of an automatic safety system without a temperature sensor to read the patient body temperature directly.
Spence teaches a plurality of channels (see flow arrows) defined in the body, [Spence: Fig. 8A, 9, 10 36; 0013, 0087, 0089, 0116; pad 150, pad 172, inlet coupling 152, outlet fluid coupling 154]. each of the channels in fluid communication with the fluid inlet to the fluid outlet; [Spence: Fig. 8A, 9, 36; 0013, 0087, 0089, 0116; pad 150, pad 172, inlet coupling 152, outlet fluid coupling 154] but does not specifically disclose a valve positioned within one of the plurality of channels adapted to control an amount of fluid flowing through at least one of the plurality of channels.  However, Varga teaches a valve (678-688; fig. 15) positioned within at least one of the channels (664-672; see flow arrows) and adapted to control an amount of fluid flowing through the one of the plurality of channels ([0094] lines 1-10, [0096] last 10 lines disclose opening the valves to increase flow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the channels of Spence with valves as taught by Varga to provide the advantage of enhanced control of fluid flow direction for enhanced control of surface pressure and sequential filling to meet a user’s preference and/or medical need.

With regard to Claim 3, Spence and Williamson teach:
The thermal pad of claim 2 further comprising: [see rejection above]
a second fluid inlet; [Spence: Fig. 8A, 9, 36; 0013, 0087, 0089, 0116; pad 172, inlet coupling 152, outlet fluid coupling 154]
a second fluid outlet; [Spence: Fig. 8A, 9, 36; 0013, 0087, 0089, 0116; pad 172, inlet coupling 152, outlet fluid coupling 154]
and a second channel coupling the second fluid inlet to the second fluid outlet, [Spence: Fig. 8A, 9, 36; 0013, 0087, 0089, 0116; pad 172, inlet coupling 152, outlet fluid coupling 154]
the second channel separated from the plurality of channels such that fluid in the plurality of channels does not mix with fluid in the second channel while inside the thermal pad. [Spence: Fig. 2E, 8A, 9, 36; 0013, 0079, 0087, 0089, 0116; pad 150, inlet coupling 152, outlet fluid coupling 154; as shown the fluid does not mix]

With regard to Claim 4, Spence and Williamson teach:
The thermal pad of claim 3 further comprising: [see rejection above]
But as applied above does not teach:
a third temperature sensor positioned adjacent the second fluid outlet and adapted to detect a temperature of the fluid exiting the thermal pad from the second fluid outlet;
a fourth temperature sensor positioned adjacent the second fluid inlet and adapted to detect a temperature of the fluid entering the thermal pad from the second fluid inlet;
and wherein the temperature output also reports the temperature of the third and fourth temperature sensors to the thermal control unit.
Spence and Williamson additionally teach:
a third temperature sensor positioned adjacent the second fluid outlet and adapted to detect a temperature of the fluid exiting the thermal pad from the second fluid outlet; [Spence: Fig. 41; 0123, 0161; temperature sensor 678][Williamson: Fig. 3-4; abstract, 0046, 0050, 0060; sensor 60, controller 64)
a fourth temperature sensor positioned adjacent the second fluid inlet and adapted to detect a temperature of the fluid entering the thermal pad from the second fluid inlet; [Spence: Fig. 41; 0123, 0161; temperature sensor 678][Williamson: Fig. 3-4; abstract, 0046, 0050, 0060; sensor 60, controller 64]
and- 24 - wherein the temperature output also reports the temperature of the third and fourth temperature sensors to the thermal control unit. [Spence: Fig. 41; 0123, 0161; temperature sensor 678][Williamson: Fig. 3-4; abstract, 0046, 0050, 0060; sensor 60, controller 64]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the teachings of Spence with the teachings of Williamson a third and fourth temperature sensor on a second return line and wherein the temperature output also reports the temperature sensors to the thermal control unit of Spence to provide more accurate heat flux measurement to control the heating or cooling of the fluid in the thermal control unit to allow for the control of two zones of the thermal pad separate from each other as a combination of prior art elements according to known methods to yield predictable results because both apparatus are thermal control systems that function by running fluid through a pad that contacts a patient.
With regard to Claim 11, Spence and Williamson teach:
A thermal control system for controlling a patient's temperature, the thermal control system comprising: 
a thermal pad according to claim 1; [see rejection above]
and a thermal control unit, the thermal control unit comprising: -25- 
a first fluid outlet adapted to fluidly couple to a first fluid supply line, [Spence: Fig. 1, Fig. 41; 0074, 0123; cold fluid input line 682, To Garment]
the first fluid supply line adapted to couple to the fluid inlet of the thermal pad; [Spence: Fig. 1, Fig. 41; 0074, 0123; input conduit 22, input conduit 676]
a first fluid inlet adapted to fluidly couple to a first fluid return line, [Spence: Fig. 1, Fig. 41; 0074, 0123; cold fluid return line 680, From Garment]
the first fluid return line adapted to couple to the fluid outlet of the thermal pad; [Spence: Fig. 1; 0074; output conduit 24]
a heat exchanger; [Spence: Fig. 40-41; 0120-0123; coiled shunt 654]
a pump for circulating fluid from the first fluid inlet through the heat exchanger and to the first fluid outlet; [Spence: Fig. 40-41; 0120-0123; pump 220, coiled shunt 654]
and a controller adapted to receive a first temperature reading and a second temperature reading from the temperature output of the thermal pad, [Spence: Fig. 41; 0123, 0161; control center 672] [Williamson: Fig. 3-4; abstract, 0046, 0060]
the first temperature reading coming from the first temperature sensor coupled to the body of the thermal pad and the second temperature reading coming from the second temperature sensor coupled to the body of the thermal pad, [Spence: Fig. 41; 0123, 0161; temperature sensor 678] [Williamson: Fig. 3-4; abstract, 0046, 0050, 0060; sensor 60]
the controller further adapted to control the heat exchanger based upon the first and second temperature readings. [Spence: Fig. 41; 0123, 0161-0162; control center 672] [Williamson: Fig. 3-4; abstract, 0046, 0050, 0060; controller 64]

With regard to claim 25, Spence and Williamson teach:
The thermal pad of claim 1 [see rejection above]
wherein first and second temperature sensors are positioned such that the thermal control unit is able to use the first and second temperature readings from the first and second temperature sensors, respectively, to calculate how much the temperature of the fluid changes from when the fluid enters the thermal pad to when the fluid exits the thermal pad. [Spence: Fig. 41; 0123, 0160-0162; temperature sensor 678][Williamson: Fig. 3-4; abstract, 0046, 0050, 0060; sensor 60, controller 64]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Williamson and Varga, as applied to claim 1 above, and further in view of Vrzalik et al. (US 6371976).
With regard to claim 9, Spence and Williamson teach:
The thermal pad of claim 1 [see rejection above]
further comprising a second fluid inlet [Spence: Fig. 8A, 9, 36; 0013, 0087, 0089, 0116; pad 172, inlet coupling 152, outlet fluid coupling 154]
But Spence and Williamson does not explicitly teach:
and a second valve adapted to control an amount of fluid flowing into at least one of the fluid inlets and the second fluid inlet.
Vrzalik teaches:
multiple valves located at the inlet of a feed line to a thermal pad that is capable of restricting the flow through the thermal pad. [Fig. 15; Column 13 Line 18-39; Valve 4, Valve 5]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine modified apparatus of Spence with the teachings of Vrzalik because both apparatuses are thermal systems for the control of a patient’s body temperature. The advantage of the combination of the two apparatus is the ability to target specific zones of the body by independently varying the flow and temperature characteristics of the fluid that enters each zone.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 2014/0222121) in view of Williamson et al. (US 2010/0274331) and Varga as applied to claims 1 above, and further in view of Joishy (US 4698057).
With regard to claim 5, Spence and Williamson teach:
The thermal pad of claim 1 [see rejection above]
wherein the body includes an interior surface adapted to contact the patient and an exterior surface adapted to face away from the patient, [Spence: Fig. 4, Fig. 9, 36; 0082, 0116; inner layer 82, cooling and/or heating pad 84, cooling and/or heating pad 86,  pad 150, pad 172, pressure garment 218, system 600]
But are silent to:
the interior surface including a plurality of craters adapted to create suction when the interior surface is applied to a skin of the patient, 
the suction releasably retaining the interior surface against the patient's skin.
Joishy teaches:
The use of suction cups for immediate stabilization of a medical device on a patient’s skin and that can be easily removed from the skin. [Fig. 1, Fig. 6; abstract, Column 7 Line 11-27; rim 29, concave surface 30, pedicle 31]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine modified apparatus of Spence with the teachings of Joishy because both apparatus include means to attach the apparatus to a patient for a medical purpose, modified Spence by incorporation into garments and Joishy by the use of suction cups and adhesive tape. The advantage of using the attachment means of Joishy to further modify Spence is that by using suction cups and adhesive tape to attach the apparatus to a patient allows for the thermal pad to be placed at the exact position required for treatment as opposed to having the thermal pad at a fixed location in a garment where it might not be capable of providing treatment to the location needed.

With regard to claim 6, Spence, Williamson, and Joishy teach:
The thermal pad of claim 5 [see rejection above]
wherein the interior surface includes no adhesive. [Fig. 1, Fig. 6, Fig. 12; abstract, Column 6 Line 9-13, Column 8 Line 10-28; tape roll 21]

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 2014/0222121) in view of Williamson et al. (US 2010/0274331) and Varga, as applied to claims 1 above, and further in view of Carson (US 6197045).
With regard to claim 7, Spence and Williamson teach:
The thermal pad of claim 1 [see rejection above]
wherein the body includes an interior surface adapted to contact the patient and an exterior surface adapted to face away from the patient, [Spence: Fig. 4, Fig. 9, 36; 0082, 0116; inner layer 82, cooling and/or heating pad 84, cooling and/or heating pad 86,  pad 150, pad 172, pressure garment 218, system 600]
But Spence and Williamson does not explicitly teach:
the interior surface including a gel layer adapted to directly contact a skin of the patient.
Carson teaches:
A conformable thermally conductive layer and adhesive surface may be comprised of an adhesive cross-linked hydrogel material [Fig. 1; Column 8 Line 8-31; Thermally Conductive Layer 16]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine modified apparatus of Spence with the teachings of Carson because both apparatus are cooling/heating pads that are placed in contact with a person. The advantage of the combination is that a hydrogel material is appropriate for use as a contact layer with a person’s skin because its adhesive strength does not tend to increase over time as compared with traditional adhesive, it tends to envelop skin hair thereby facilitating good thermal contact, and its high water content results in relatively high thermal conductivity (Column 8 Line 20-25), thereby improving the heat transfer between the person and the modified apparatus of Spence.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik et al. (US 6371976) in a first embodiment in view of Tucker et al. (US 2007/0249976).
With regard to claim 12, Vrzalik teaches:
A thermal pad for controlling a patient's temperature, the thermal pad comprising: [Abstract; Column 2 Line 55-59]
a flexible body adapted to be wrapped around a portion of the patient’s anatomy and to be placed in contact with the patient in order to effectuate heat exchange between the patient and the thermal pad, [Abstract; Column 3 Line 5-25]
the body defining an interior in which fluid circulates, [Column 2 Line 55-59]
the body comprising a fluid inlet and a fluid outlet, [Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Feed Lines 132, Return Lines 134, hyper-hypothermia fluid flow device 158]
the fluid inlet adapted to receive the fluid from a thermal control unit (58, 158) positioned outside of the flexible body (60a, 60b; 150, 180) (as shown in figs. 12 and 13, the thermal unit 58 is located outside of the flexible bodies) and  adapted to control a temperature of the fluid, [Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Feed Lines 132, hyper-hypothermia fluid flow device 158]
and the fluid outlet adapted to return the fluid to the thermal control unit; [Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Return Lines 134, hyper-hypothermia fluid flow device 158]; the fluid inlet and outlet adapted to be coupled to the thermal control unit(158) (as shown, the inlet and outlets 132, 134 are coupled to the unit 158);
a channel defined in the body and in fluid communication with the fluid inlet to the fluid outlet; [Column 2 Line 55-59, Column 3 Line 11-16]

Vrzalik teaches exterior thermal control system (58, 158) and a manifold (122) and [Fig. 15; Column 13 Line 18-39; Valve 4]{Vrzalik teaches a valve that is adapted to control an amount of fluid flowing through the channel, but the valve is located outside the channel defined in the body of the thermal pad.} but does not specifically disclose a valve positioned in the channel and adapted to control an amount of fluid flowing through the channel and positioned downstream of the inlet and upstream of the outlet.
However, Tucker teaches:
A manifold for controlling the flow of fluid located in a pouch that is integral to the sleeve of the device that is attached to the patient and is fluidly connected to a series of fluid cells for patient treatment. [Fig. 1-2, 5-6; 0010-0014, 0022-0024, 0026-0028, 0032, 0041, 0046-0048; sleeve 2, control unit 10, pouch 12, fluid flow conduits 40, 42, 44, 46, 48, connectors C1, C2, C3, C4, air inlet/outlet C5, valves v1, v2, v3, v4, v5]
The valve (v1) positioned downstream if the fluid inlet (s5) and upstream of the fluid outlet (c1).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the manifold of Vrzalik to be positioned within the flexible body of Vrzalik as demonstrated by Tucker to provide the advantage of a compact thermal pad system that integrates the manifold into one wearable device as the use of known techniques to improve similar devices in the same way because both apparatus are fluid handling devices that are placed in contact with a patient. As the claim is written the channel defined in the body of the thermal pad does not have to be located in the interior in which fluid circulates because two features have been separately defined in the body, a channel in fluid communication with the fluid inlet to the fluid outlet and an interior in which fluid circulates also in fluid communication with the fluid inlet to the fluid outlet. Therefore, the inflatable cells of Tucker can be viewed as the interior in which fluid circulates, the pouch and the control unit located inside the pouch can be viewed as the channel which is located within the body, both the control unit and inflatable cells are connected to each other by fluid inlets and outlets, and the control unit has valves in it to control the flow of fluid into the inflatable cells from the channel. The components of Tucker have equivalents in the components of Vrzalik as both are fluid handling devices, therefore the sleeve and pouch of Tucker is equivalent to the thermally controlled sheet of Vrzalik, the fluid flow conduits and connectors of Tucker are equivalent to the feed and return lines of Vrzalik, and the valves of Tucker being equivalent to the valves of Vrzalik. The critical difference between Tucker and Vrzalik is how the channel is defined in the body, for Vrzalik the bulk of components are outside the channel where fluid is flowing, while for Tucker the channel where fluid is flowing includes the pouch in the sleeve wrapped around the patient. 

With regard to claim 13, Vrzalik and Tucker teach:
The thermal pad of claim 12 [see rejection above]
further including a port adapted to receive a control signal for controlling the valve. [Vrzalik: Fig. 15; Column 13 Line 31-42; microprocessor 166]
It would be known to one of ordinary skill in the art that a valve controlled by a microprocessor would have a connection between the two even if not explicitly depicted, therefore it would be obvious that a port would exist to provide an interface between the connection and the valve.

With regard to claim 14, Vrzalik and Tucker teach:
The thermal pad of claim 12 [see rejection above]
wherein the body comprises a plurality of channels, [Vrzalik: Fig. 15; Column 13 Line 1-24; Sheet 150, Sheet 180]
and a first one of the plurality of channels is associated with a first zone of the thermal pad [Vrzalik: Fig. 15; Column 13 Line 1-24; Sheet 150]
and a second one of the plurality of channels is associated with a second zone of the thermal pad, [Vrzalik: Fig. 15; Column 13 Line 1-24; Sheet 180]
and the valve controls what proportion of the fluid from the fluid inlet is directed to the first zone versus the second zone. [Vrzalik: Fig. 15; Column 13 Line 18-39; Valve 4]

Claims 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik et al. (US 6371976) in a second embodiment in view of Tucker et al. (US 2007/0249976).
With regard to claim 12, Vrzalik teaches:
A thermal pad for controlling a patient's temperature, the thermal pad comprising: [Abstract; Column 2 Line 55-59]
a flexible body adapted to be wrapped around a portion of the patient’s anatomy and to be placed in contact with the patient in order to effectuate heat exchange between the patient and the thermal pad, [Abstract; Column 3 Line 5-25]
the body defining an interior in which fluid circulates, [Column 2 Line 55-59]
the body comprising a fluid inlet and a fluid outlet, [Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Feed Lines 132, Return Lines 134, hyper-hypothermia fluid flow device 158]
the fluid inlet adapted to receive the fluid from a thermal control unit adapted to control a temperature of the fluid, [Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Feed Lines 132, hyper-hypothermia fluid flow device 158]
and the fluid outlet adapted to return the fluid to the thermal control unit; [Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Return Lines 134, hyper-hypothermia fluid flow device 158]
the fluid inlet and outlet adapted to be coupled to the thermal control unit(158) (as shown, the inlet and outlets 132, 134 are coupled to the unit 158);
a channel defined in the body and in fluid communication with the fluid inlet to the fluid outlet; [Column 2 Line 55-59, Column 3 Line 11-16]
Vrzalik teaches exterior thermal control system (58, 158) and a manifold (122) and [Fig. 15; Column 13 Line 18-39; Valve 4]{Vrzalik teaches a valve that is adapted to control an amount of fluid flowing through the channel, but the valve is located outside the channel defined in the body of the thermal pad.} but does not specifically disclose a valve positioned in the channel and adapted to control an amount of fluid flowing through the channel and positioned downstream of the inlet and upstream of the outlet.
However, Tucker teaches:
A manifold for controlling the flow of fluid located in a pouch that is integral to the sleeve of the device that is attached to the patient and is fluidly connected to a series of fluid cells for patient treatment. [Fig. 1-2, 5-6; 0010-0014, 0022-0024, 0026-0028, 0032, 0041, 0046-0048; sleeve 2, control unit 10, pouch 12, fluid flow conduits 40, 42, 44, 46, 48, connectors C1, C2, C3, C4, air inlet/outlet C5, valves v1, v2, v3, v4, v5]
The valve (v1) positioned downstream if the fluid inlet (s5) and upstream of the fluid outlet (c1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the manifold of Vrzalik to be positioned within the flexible body of Vrzalik as demonstrated by Tucker to provide the advantage of a compact thermal pad system that integrates the various components into one wearable device as the use of known techniques to improve similar devices in the same way because both apparatus are fluid handling devices that are placed in contact with a patient. As the claim is written the channel defined in the body of the thermal pad does not have to be located in the interior in which fluid circulates because two features have been separately defined in the body, a channel in fluid communication with the fluid inlet to the fluid outlet and an interior in which fluid circulates also in fluid communication with the fluid inlet to the fluid outlet. Therefore, the inflatable cells of Tucker can be viewed as the interior in which fluid circulates, the pouch and the control unit located inside the pouch can be viewed as the channel which is located within the body, both the control unit and inflatable cells are connected to each other by fluid inlets and outlets, and the control unit has valves in it to control the flow of fluid into the inflatable cells from the channel. The components of Tucker have equivalents in the components of Vrzalik as both are fluid handling devices, therefore the sleeve and pouch of Tucker is equivalent to the thermally controlled sheet of Vrzalik,  and the valves of Tucker being equivalent to the valves of Vrzalik. The critical difference between Tucker and Vrzalik is how the channel is defined in the body, for Vrzalik the bulk of components are outside the channel where fluid is flowing, while for Tucker the channel where fluid is flowing includes the pouch in the sleeve wrapped around the patient.

With regard to claim 15, Vrzalik and Tucker teach:
The thermal pad of claim 12 [see rejection above]
wherein the valve is positioned at the fluid inlet and controls the amount of fluid flowing through the channel. [Vrzalik: Fig. 1, Fig. 15; Column 6 Line 54-59, Column 13 Line 6-10; Sheet 150, Fitting 29a]

With regard to claim 16, Vrzalik and Tucker teach:
The thermal pad of claim 15 [see rejection above]
wherein the valve is a pressure operated valve controlled by a pressure of the fluid. [Vrzalik: Fig. 1, Fig. 15; Column 6 Line 54-59, Column 13 Line 6-10; Sheet 150, Fitting 29a]

With regard to claim 17, Vrzalik and Tucker teach:
The thermal pad of claim 16 [see rejection above]
further comprising a second fluid inlet and a second valve positioned at the second fluid inlet. [Vrzalik: Fig. 1, Fig. 15; Column 6 Line 54-59, Column 13 Line 6-10; Sheet 180, Fitting 29a]

With regard to claim 18, Vrzalik and Tucker teach:
The thermal pad of claim 17 [see rejection above]
wherein the second fluid inlet is fluidly coupled to a second channel and a second fluid outlet. [Vrzalik: Fig. 1, Fig. 15; Column 6 Line 54-59, Column 13 Line 6-10; Sheet 180, Fitting 28a, Fitting 29a, fluid passages 34]

With regard to claim 19, Vrzalik and Tucker teach:
The thermal pad of claim 18 [see rejection above]
wherein the second valve is a pressure operated valve controlled by a pressure of the fluid. [Vrzalik: Fig. 1, Fig. 15; Column 6 Line 54-59, Column 13 Line 6-10; Sheet 180, Fitting 29a]

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik et al. (US 6371976) in a first embodiment in view of Tucker et al. (US 2007/0249976) as applied to claims 12-14 above, and further in view of Carson (US 6197045).
With regard to claim 20, Vrzalik and Tucker teach:
The thermal pad of claim 12 [see rejection above]
wherein the body includes an interior surface adapted to contact the patient and an exterior surface adapted to face away from the patient, [Vrzalik: Abstract; Column 3 Line 5-25]
But Vrzalik and Tucker do not explicitly teach:
the interior surface including a gel layer adapted to directly contact a skin of the patient.
Carson teaches:
A conformable thermally conductive layer and adhesive surface may be comprised of an adhesive cross-linked hydrogel material. [Vrzalik: Fig. 1; Column 8 Line 8-31; Thermally Conductive Layer 16]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the apparatus of Vrzalik and Tucker with the teachings of Carson because all three apparatus are fluid handling devices that are placed in contact with a patient. The advantage of the combination is that a hydrogel material is appropriate for use as a contact layer with a person’s skin because its adhesive strength does not tend to increase over time as compared with traditional adhesive, it tends to envelop skin hair thereby facilitating good thermal contact, and its high water content results in relatively high thermal conductivity (Column 8 Line 20-25), thereby improving the heat transfer between the person and the apparatus of Vrzalik.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik et al. (US 6371976) in a first embodiment in view of Tucker et al. (US 2007/0249976) as applied to claims 12-14 above, and further in view of Joishy (US 4698057).
With regard to claim 21, Vrzalik and Tucker teach:
The thermal pad of claim 12 [see rejection above]
wherein the body includes an interior surface adapted to contact the patient and an exterior surface adapted to face away from the patient, [Vrzalik: Column 3 Line 5-7]
But are silent to:
the interior surface including a plurality of craters adapted to create suction when the interior surface is applied to a skin of the patient, 
the suction releasably retaining the interior surface to the patient's skin.
Joishy teaches:
The use of suction cups for immediate stabilization of a medical device on a patient’s skin and that can be easily removed from the skin. [Fig. 1, Fig. 6; abstract, Column 7 Line 11-27; rim 29, concave surface 30, pedicle 31]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the apparatus of Vrzalik and Tucker with the teachings of Joishy because all three apparatus include means to attach the apparatus to a patient for a medical purpose, Vrzalik by wrapping the apparatus around a portion of the patient and then securing it by the use of hook and pile fastener to itself [Vrzalik: Fig. 6; Column 10 Line 66 – Column 11 Line 8] and Joishy by the use of suction cups and adhesive tape. The advantage of using the attachment means of Joishy to modify Vrzalik is that by using suction cups and adhesive tape to attach the apparatus to a patient allows for the thermal pad to be placed at the exact position required for treatment as opposed to having the thermal pad enveloping a portion of the patient causing treatment to be performed on portions of the patient that do not require treatment.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik et al. (US 6371976) in a first embodiment in view of Tucker et al. (US 2007/0249976) as applied to claims 12-14 above, and further in view of Spence et al. (US 2014/0222121).
With regard to claim 22, Vrzalik and Tucker teach:
A thermal control system for controlling a patient's temperature, the thermal control system comprising:
a thermal pad according to claim 12; [see rejection above]
and a thermal control unit, the thermal control unit comprising: 
a first fluid outlet adapted to fluidly couple to a first fluid supply line, [Vrzalik: Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Feed Lines 132, hyper-hypothermia fluid flow device 158]
the first fluid supply line adapted to couple to the fluid inlet of the thermal pad; [Vrzalik: Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Feed Lines 132, hyper-hypothermia fluid flow device 158]
a first fluid inlet adapted to fluidly couple to a first fluid return line, [Vrzalik: Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Return Lines 134, hyper-hypothermia fluid flow device 158]
the first fluid return line adapted to couple to the fluid outlet of the thermal pad; -27- [Vrzalik: Fig. 15; Column 12 Line 44-50, Column 13 Line 10-24; Return Lines 134, hyper-hypothermia fluid flow device 158]]
…
a first valve for controlling an amount of fluid flowing to the first fluid outlet; [Vrzalik: Fig. 15; Column 13 Line 18-39; Valve 4]
…
But is silent to:
a heat exchanger; 
a pump for circulating fluid from the first fluid inlet through the heat exchanger and to the first fluid outlet; 
a temperature sensor adapted to detect a temperature of fluid returning from the first fluid inlet;
and a controller adapted to control the first valve based at least in part upon the temperature sensed by the temperature sensor.
Spence teaches:
a first fluid outlet adapted to fluidly couple to a first fluid supply line, [Spence: Fig. 1, Fig. 41; 0074, 0123; cold fluid input line 682, To Garment]
the first fluid supply line adapted to couple to the fluid inlet of the thermal pad; [Spence: Fig. 1, Fig. 41; 0074, 0123; input conduit 22, input conduit 676]
a first fluid inlet adapted to fluidly couple to a first fluid return line, [Spence: Fig. 1, Fig. 41; 0074, 0123; cold fluid return line 680, From Garment]
the first fluid return line adapted to couple to the fluid outlet of the thermal pad; [Spence: Fig. 1; 0074; output conduit 24]
a heat exchanger; [Spence: Fig. 40-41; 0120-0123; coiled shunt 654]
a pump for circulating fluid from the first fluid inlet through the heat exchanger and to the first fluid outlet; [Spence: Fig. 40-41; 0120-0123; pump 220, coiled shunt 654]
a temperature sensor adapted to detect a temperature of fluid returning from the first fluid inlet; [Spence: Fig. 41; 0123, 0161; temperature sensor 678]
and a controller adapted to control the first valve based at least in part upon the temperature sensed by the temperature sensor. [Spence: Fig. 41; 0123, 0161-0162; control center 672]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the apparatus of Vrzalik and Tucker with the teachings of Spence as a combination of prior art elements according to known methods to yield predictable results because all three apparatus are fluid handling devices that are placed in contact with a patient. The conventional hyper-hypothermia unit of Vrzalik would be replaced by the thermal control unit of Spence in order to the advantages of providing an automated cooling/heating system with specific features for automation that are not mentioned for the conventional hyper-hypothermia unit of Vrzalik, so that the flow and temperature characteristics of the fluid can be controlled automatically.

With regard to claim 24, Vrzalik and Spence teach:
The thermal control unit of claim 22 [see rejection above]
wherein the controller adjust an amount of pressure in the fluid supplied to the first fluid outlet based at least in part upon the temperature sensed by the temperature sensor. [Spence: 0161-0162]

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik et al. (US 6371976) in a first embodiment in view of Tucker et al. (US 2007/0249976) in view of Spence et al. (US 2014/0222121) as applied to claims 22 and 24 above, and further in view of Williamson et al. (US 2010/0274331).
With regard to claim 24, Vrzalik, Tucker, and Spence teach:
The thermal control unit of claim 22 [see rejection above]
…
wherein the controller is further adapted to control the valve of the thermal pad based at least in part upon the temperature reading received from the second temperature sensor. [Spence: 0161-0162]
But are silent to:
wherein the controller is further adapted to receive a temperature reading from a second temperature sensor integrated into the thermal pad, 
Williamson teaches:
A plurality of temperature sensors for sensing the temperature of the fluid within a microclimate management system that is configured to maintain a surface temperature. [Fig. 3-4; abstract, 0046, 0050, 0060; sensor 60, controller 64]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the apparatus of Vrzalik, Tucker, and Spence with the teachings of Williamson to place additional temperature sensors on the return line of the fluid to the thermal control unit of Vrzalik-Tucker-Spence to provide more accurate heat flux measurement to control the heating or cooling of the fluid in the thermal control unit as a combination of prior art elements according to known methods to yield predictable results because all four apparatus are fluid handling devices that are placed in contact with a patient. The more accurate heat flux measurement can be used to control the heating or cooling of the fluid in the thermal control unit by measuring the amount of heat gained or lost so that a constant heating or cooling of the fluid in the reservoir can be done and the more accurate heat flux measurement can be used as part of an automatic safety system without a temperature sensor to read the patient body temperature directly.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 last paragraph that Williamson does not teach a fluid circuit.  However Examiner notes that Williamson is not relied on for this limitations.  Spence already teaches a fluid circuit (i.e. see fig. 26).  Williamson teaches temperature sensors located on both sides of a the pad (see fig. 4 which shows valves 60 located on both sides allowing measurements on both sides during circulation.  In addition, air, fluid exiting vent 46 would be measured when passing by the distal sensor 60).  Thus the combination of Spence and Williamson teach this limitation as claimed.
Applicant argues on page 9 1st full paragraph that Vrzalik does not teach a valve within the fluid channels.  However, Vargas is now relied on for this limitation wherein Vargas teaches in fig. 15, valves 678-688 within the fluid channels.  Thus the combination including Vargas teaches this limitation as claimed.
Applicant argues on page 10 1st paragraph that Tucker does not teach the newly added limitations.  However, Examiner considers manifold unit 10 of Tucker to corresponds to manifold 122 of Vrzalik.  Thus the thermal unit 58 is located exterior to the pad/wrap. Therefore, the combination including Tucker teaches this limitation as claimed.
  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785